Citation Nr: 0728162	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation from 
July 1, 2002, to December 29, 2004; and in excess of 10 
percent disabling from December 30, 2004, for status post 
right rotator cuff repair.  

2.  Entitlement to an initial compensable evaluation from 
July 1, 2002, to July 20, 2006; and in excess of 10 percent 
disabling from July 21, 2006, for right plantar fasciitis.  

3.  Entitlement to an initial compensable evaluation from 
July 1, 2002, to December 29, 2004; in excess of 10 percent 
disabling from December 30, 2004, to July 20, 2006; and in 
excess of 20 percent disabling percent from July 21, 2006, 
for spinal stenosis.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In November 2005, the veteran 
testified at a Board video conference hearing.  The veteran's 
claims were remanded in January 2006.  

By an October 2006 rating decision, the RO granted increased 
staged ratings for the veteran's claims.  Inasmuch as higher 
ratings for his claimed disorders are available and a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the veteran's claims for 
increased ratings remain viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  From July 1, 2002, to July 20, 2006, the veteran had 
limitation of motion of the right shoulder, status post right 
rotator cuff repair, which was shown to be higher than the 
shoulder level.  

2.  From July 21, 2006, the veteran had limitation of motion 
of the right shoulder, status post right rotator cuff repair, 
which was shown to be lower than the shoulder level but not 
midway between side and shoulder level.

3.  From July 1, 2002, to July 20, 2006, the service-
connected plantar fasciitis of the right foot is shown to 
have been productive of a disability picture that more nearly 
approximated that of a slight impairment of function due to 
pain.

4.  From July 21, 2006, the service-connected plantar 
fasciitis of the right foot is shown to have been productive 
of a disability picture that more nearly approximates that of 
moderate impairment of function due to tenderness, limitation 
of motion of the foot, and a limp.

5.  From July 1, 2002, to December 29, 2004, the veteran's 
spinal stenosis was manifested by full range of motion with 
no pain on motion or neurologic symptoms.

6.  From December 30, 2004, to July 20, 2006, the veteran's 
spinal stenosis was productive of X-ray evidence of advanced 
degenerative disc disease at L4-5 and pain on motion.  

7.  From July 21, 2006, the veteran's spinal stenosis has 
been manifested by forward flexion of the thoracolumbar spine 
to 45 degrees with pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for no greater than an initial evaluation of 
10 percent disabling for status post right rotator cuff 
repair from July 1, 2002, to December 29, 2004, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5299-5019, 5299-5201 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for status post right rotator cuff repair from 
December 30, 2004, to July 20, 2006, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5299-5019, 5299-5201 (2006).

3.  The criteria for no greater than an increased evaluation 
of 20 percent disabling for status post right rotator cuff 
repair from July 21, 2006, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5299-5019, 5299-5201 (2006).

4.  The criteria for an initial compensable evaluation from 
July 1, 2002, to July 20, 2006, for right plantar fasciitis, 
have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5024-5271, 5299-5284 (2006).

5.  The criteria for a rating in excess of 10 percent for 
right plantar fasciitis, from July 21, 2006, have not been 
met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024-5271, 5299-5284 (2006).

6.  The criteria for an initial compensable rating from July 
1, 2002, to December 29, 2004, for spinal stenosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292 (effective prior to 
September 23, 2002); Diagnostic Code 5292 (effective from 
September 23, 2002, to September 26, 2003); Diagnostic Code 
5238 (effective September 26, 2003).

7.  The criteria for a rating in excess of 10 percent for 
spinal stenosis from December 30, 2004, to July 20, 2006, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (effective 
prior to September 23, 2002); Diagnostic Code 5292 (effective 
from September 23, 2002, to September 26, 2003); Diagnostic 
Code 5238 (effective September 26, 2003).

8.  The criteria for a rating in excess of 20 percent for 
spinal stenosis from July 21, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 (effective prior to 
September 23, 2002); Diagnostic Code 5292 (effective from 
September 23, 2002, to September 26, 2003); Diagnostic Code 
5238 (effective September 26, 2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants a 10 percent rating.  Absent limitation 
of motion, a 20 percent rating is warranted for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

Right Rotator Cuff

By a February 2003 rating decision, service connection for 
status post right rotator cuff repair was granted, effective 
from July 1, 2002, the date following the veteran's 
separation from active duty service, and a zero percent 
schedular rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5201 indicating an unlisted shoulder 
disability, rated by analogy to limitation of motion of the 
arm.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  The additional code is shown 
after a hyphen.  Id.  Here, the first listed code reflects 
the musculoskeletal system in general, and the second code 
the limitation of motion of the right arm.  See also 
38 C.F.R. § 4.20.  

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.  Id.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted when motion of either arm is to shoulder level.  A 
20 percent rating for the minor arm and a 30 percent rating 
for the major arm is warranted when motion is midway between 
the side and shoulder level.  A 30 percent rating for the 
minor arm and a 40 percent rating for the major arm is 
warranted when motion is limited to 25 percent from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veteran's service medical records reflect that he is left 
hand dominant.  Thus, his service-connected status post right 
rotator cuff repair is for the minor extremity.  

The February 2003 rating decision was based on service 
medical records which showed treatment for a right rotator 
injury and a January 2003 report of VA examination which 
revealed that the veteran had complete abduction of his right 
shoulder; however, he had difficulty from 160 to 180 degrees 
and could not achieve 180 degrees of abduction.  He lacked 
approximately 10 to 15 degrees of forward elevation and 
external rotation was limited to approximately 35 to 40 
degrees, but he did not have pain.  Cross body abduction was 
full and without pain or tenderness and he had no pain to 
tenderness on palpation over the AC (acromioclavicular) 
joint.  The examiner commented that the veteran had near full 
range of motion of his right shoulder and, although he lacks 
some strength his right upper extremity, it could be easily 
corrected with a short course of physical therapy.  

A December 2004 private treatment record reflects that the 
veteran complained of increased shoulder pain.  Upon physical 
examination, a well healed right shoulder scar was noted and 
the veteran had decreased range of motion with some pain on 
movement.  Overall range of motion was pretty good.  

During his November 2005 hearing before the undersigned, the 
veteran testified that his right shoulder impairment was 
manifested by pain and weakness which resulted in functional 
impairment, such as lifting.

Upon VA examination in July 2006, clinical evaluation of the 
right shoulder revealed a healed surgical scar 
anterosuperiorly with portal scars anteriorly and 
posteriorly.  His motion on the right was punctuated with a 
lot of groaning, shaking, and almost tearful outburst.  
Forward flexion was to 95 degrees, abduction to 75 degrees, 
internal rotation to 75 degrees, and external rotation to 45 
degrees.  Deep tendon reflexes on the right were 4/5 in 
abduction and forward flexion and no sensory deficit was 
demonstrated.  X-ray examination revealed postoperative 
changes of the right shoulder with metallic screw in the 
proximal humerus and surgical removal of the distal right 
clavicle.  The examiner commented that the veteran had a 
little weakness, limitation of motion and functional loss due 
to pain and that he would have additional limitation in his 
shoulder upon repetitive use.  

Upon consideration of the foregoing, by an October 2006 
rating decision, the RO denied an initial compensable 
evaluation for status post right rotator cuff repair; 
however, effective from December 30, 2004, the RO granted an 
increased rating of 10 percent disabling under Diagnostic 
Codes 5299-5019 for an unlisted shoulder disability, rated by 
analogy to bursitis.  

Specifically, the RO found that an increased rating of 10 
percent was warranted from December 30, 2004, because the 
private treatment report of this date was the first objective 
evidence of pain on motion and limitation of motion was 
demonstrated.  

Disabilities rated pursuant to Diagnostic Code 5019 
(bursitis) are to be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.  As noted above, under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5003.  For the purpose of rating disabilities due to 
arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45.

The Board has applied the noted criteria to the case at hand.  
Taking into account the February 2003 examination findings 
(difficulty from 160 to 180 degrees and could not achieve 180 
degrees of abduction, lacking approximately 10 to 15 degrees 
of forward elevation and external rotation limited to 
approximately 35 to 40 degrees, and lacking some strength in 
the right upper extremity), in view of Deluca, 8 Vet. App. at 
204-207 and 38 C.F.R. §§ 4.40, 4.45, the Board finds that, 
from the initial date of service connection on July 1, 2002, 
to July 20, 2006, a rating of 10 percent is warranted for 
limitation of motion under Diagnostic Code 5003.  However, an 
evaluation in excess of 10 percent is not warranted during 
this period because limitation of motion of the right arm at 
shoulder level was not shown, even with consideration of 
Deluca and 38 C.F.R. §§ 4.40, 4.45, under Diagnostic Code 
5201.  

Similarly, taking into account the July 21, 2006, examination 
findings (motion on the right was punctuated with a lot of 
groaning, shaking, and almost tearful outburst motion on the 
right was punctuated with a lot of groaning, shaking, and 
almost tearful outburst, forward flexion limited to 95 
degrees, abduction to 75 degrees, and examiner's comment that 
there was weakness, limitation of motion, and functional loss 
due to pain and that there would be additional limitation 
upon repetitive use), in view of Deluca, 8 Vet. App. at 204-
207 and 38 C.F.R. §§ 4.40, 4.45, the Board finds that, from 
July 21, 2006, an increased rating of 20 percent disabling is 
warranted under Diagnostic Code 5201 for limitation of arm 
motion at shoulder level.  Specifically, although the veteran 
had flexion to 95 degrees, his abduction was limited to 75 
degrees and he had pain and weakness.  However, an evaluation 
in excess of 20 percent is not warranted at any time during 
this appeal period because limitation of motion of the right 
arm to 25 degrees from the side for the minor extremity is 
not shown, even with consideration of Deluca and 38 C.F.R. 
§§ 4.40, 4.45, under Diagnostic Code 5201.  

The competent medical evidence of record reflects that, from 
the initial date of service connection on July 1, 2002, to 
July 20, 2006, the service-connected right shoulder 
disability was at a level of disablement which more nearly 
approximated limitation of motion of the arm as contemplated 
by a 10 percent evaluation under Diagnostic Code 5003 and, 
from July 21, 2006, the service-connected right shoulder 
disability was at a level of disablement which more nearly 
approximated limitation of motion of the arm at shoulder 
level as contemplated by a 20 percent evaluation under 
Diagnostic Code 5201.

As the right shoulder disability did not equate limitation of 
motion at shoulder level prior to July 21, 2006, and it does 
not equate to limitation of motion of the arm to 25 degrees 
from the side for a minor extremity, an evaluation in excess 
of 20 percent is not warranted.

There is no evidence of ankylosis of the scapulohumeral 
articulation intermediate between favorable and unfavorable 
or other impairment of the humerus.  Thus, none of the other 
criteria contemplating the shoulder joint would permit the 
assignment of an evaluation in excess of the staged ratings 
currently assigned.  

The Board recognizes that the veteran has a right shoulder 
surgical scar.  In general, evaluation of the same disability 
or the same manifestations of disability under multiple 
diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. 
§ 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
critical inquiry in making such a determination is whether 
any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra.  In this case, the competent medical evidence of 
record, to include the January 2003 and July 2006 VA 
examination reports, show that the veteran's scar does not 
result in any relevant symptoms or functional impairment.  
Thus the scar does not warrant additional compensation.  
38 C.F.R. § 4.118.

Plantar Fascitiis

By a February 2003 rating decision, the service connection 
was granted for right plantar fasciitis and an initial rating 
of zero percent disabling from the effective date of service 
connection on July 1, 2002, to July 20, 2006, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5024-5271 for limitation 
of motion of the ankle, was assigned.  See 38 C.F.R. 
§ 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Diagnostic Code 5024 governs ratings for tenosynovitis, which 
is to be rated based on limitation of motion of the affected 
part as degenerative arthritis.

As noted previously, degenerative arthritis is rated under 
Diagnostic Code 5003 which provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
may be assigned for arthritis with X-ray evidence of 
involvement of a major joint.  For the purpose of rating 
disabilities due to arthritis, the ankle is considered a 
major joint.  38 C.F.R. § 4.45.

Under Diagnostic Code 5271, moderate limited motion of the 
ankle warrants a 10 percent rating.  A 20 percent rating, the 
maximum rating under Diagnostic Code 5271, is assigned for 
marked limitation of the ankle.

According to 38 C.F.R. § 4.71a, Plate II, normal dorsiflexion 
of the ankle is from zero to 20 degrees, and normal plantar 
flexion of the ankle is from zero to 45 degrees.  

The February 2003 rating decision was based on the January 
2003 report of VA examination which revealed point tenderness 
to the insertion of the plantar fascia but the veteran had 
full range of motion of his ankle and feet without 
difficulty.  Private treatment records dated in December 2005 
and January 2005 are silent with respect to the veteran's 
feet.  

In reviewing the evidence of record, the Board finds that the 
veteran does not satisfy the necessary criteria for a 
compensable rating prior to July 21, 2006.  The competent 
medical evidence showed full range of motion of the right 
ankle without pain, providing evidence against this claim.  

By an October 2006 rating decision, the RO granted an 
increased rating of 10 percent disabling, effective from July 
21, 2006, for right plantar fasciitis under Diagnostic Codes 
5299-5284 for an unlisted foot disability.  

This determination was based on a finding that the first 
competent medical evidence of right foot functional 
impairment was not shown until the July 2006 VA examination 
report which revealed limitation of right foot motion, 
tenderness, and a limp.  Specifically, examination of the 
feet revealed tenderness under the right heel which caused 
the veteran to jump regularly.  He had zero degrees of 
dorsiflexion, 40 degrees of plantar flexion, 25 degrees of 
inversion, and zero degrees of eversion on the right.  The 
examiner noted flare-ups in the feet.  X-ray examination 
revealed mild spurs involving the first metatarsophalangeal 
joint.  

Although the July 2006 VA examination report demonstrates 
moderate limitation of motion and moderate residuals of other 
foot injuries so as to warrant an increased rating of 10 
percent disabling effective from July 21, 2006, the date such 
increased symptoms are objectively demonstrated under 
Diagnostic Codes 5271 or 5284; an evaluation in excess of 10 
percent disabling is not warranted at any time during the 
appeal period because neither marked limitation of right 
ankle motion nor moderately severe residuals of other foot 
injuries are shown.  

The Board has also considered the veteran's right plantar 
fasciitis for additional functional loss he may have 
sustained by virtue of other factors as described in 
38 C.F.R. § 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, 206 
(1995).  The Board has considered the veteran's subjective 
comments regarding his pain and problems associated with his 
plantar fasciitis.  However, in this case, the veteran's 
disability is rated as 10 percent disabling because of pain.  
The pathology and objective observations of the veteran's 
behavior do not demonstrate that he experiences excess 
fatigability, incoordination, atrophy from disuse, or other 
functional limitation directly attributable to his service-
connected right foot disability so as to warrant the 
assignment of an increased evaluation.

Spinal Stenosis

By a February 2003 rating decision, service connection for 
spinal stenosis was granted and evaluated as zero percent 
disabling effective from July 1, 2002, under Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  
Thereafter, by an October 2006 rating decision, the spinal 
stenosis was rated under Diagnostic Code 5238 for spinal 
stenosis and, although an initial compensable rating was not 
assigned, an increased rating of 10 percent disabling was 
assigned effective from December 30, 2004, and an increased 
rating of 20 percent was assigned effective from July 21, 
2006.  

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  Where a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies, unless 
Congress provided otherwise or permitted VA to do so.  
Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 
(Mar. 24, 1997).  However, revised statutory or regulatory 
provisions may not be applied to any time period prior to the 
effective date of the change.  38 U.S.C.A. § 7104(c); 
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board also notes that the RO has evaluated the veteran's 
service-connected spine disorder under both the former and 
revised applicable criteria.  See the SSOC dated in October 
2006.  Accordingly, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria. 

Until September 26, 2003, the lumbosacral spine could be 
rated under the provisions of Diagnostic Code 5292 
(limitation of motion) or, alternatively, under the 
provisions of Diagnostic Code 5295 (lumbosacral strain).  

The schedular criteria of Diagnostic Code 5292 provide for a 
rating of 10 percent slight limitation of motion.  A rating 
of 20 percent is awarded for moderate limitation of motion.  
A rating of 40 percent is awarded for severe limitation of 
motion.  

The schedular criteria for Diagnostic Code 5295 provides for 
a rating of 10 percent disabling for characteristic pain on 
motion.  A rating of 20 percent is awarded for muscle spasm 
on extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  A rating of 40 percent is 
awarded for severe symptoms, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion.  

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for rating spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (as noted above, Diagnostic Code 5238 provides for 
rating spinal stenosis) (2006).  Beginning September 26, 
2003, a rating of 10 percent is assigned for forward flexion 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A rating of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
where the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees, or when there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5238, Note (2).

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

However, under both the old and the amended regulations, 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (as in effect before and after 
September 2003).

The regulatory provisions regarding additional functional 
loss due to limited or excessive movement, pain, weakness, 
excessive fatigability, or incoordination, as noted above, 
are for application in disabilities of the spine.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. 
App. 202; Johnson, 9 Vet. App. 7. 

The February 2003 rating decision granting service connection 
and assigning a schedular rating of zero percent disabling 
was based on service medical records which showed treatment 
for a back injury and a January 2003 report of VA examination 
which noted full range of motion, no radiculopathy, no pain.  

The initial post service complaint of back pain was not until 
December 2004.  Specifically, a December 30, 2004, private 
treatment report notes that the veteran sought treatment for 
complaints of back pain and tenderness to palpation was noted 
from the thoracic down to the lumbar region.  A January 2005 
report of MRI (magnetic resonance imaging) includes an 
impression of Grade I spondylolisthesis of L4 and L5, the 
result of L4 spondylolysis; a pseudobulge with a superimposed 
minimal central disc protrusion; no significant central 
stenosis; and moderate bilateral L4 foraminal stenosis.  

Upon VA examination on July 21, 2006, the examiner noted that 
the veteran grimaced, clinched his fist, and was almost 
tearful during the examination.  The veteran stood straight, 
got in and out of his chair without difficulty, was able to 
heel and toe walk, and typically walked with a right sided 
limp due to his foot pain.  Examination of the back revealed 
a very slight convex left curvature in the thoracolumbar 
area.  Range of motion testing revealed that the veteran 
could bend forward to 45 degrees with pain demonstrated by 
shaking, groaning, and grimacing.  He could side bend to 30 
degrees right and left with apparent pain and twist 30 
degrees left and 35 degrees right with pain.  Extension was 
to 30 degrees.  Each motion was punctuated with a lot of 
facial grimacing and shaking.  X-ray study of the lumbosacral 
spine revealed moderate to severe disc space narrowing and 
vertebral body spurs at L4-5, a Grade I to II 
spondylolisthesis with bilateral spondylolysis at L4-5, and 
degenerative changes in some of the lower facet joints.  The 
diagnoses included chronic lumbar sprain with L4-L5 
spondylolisthesis and history of spinal stenosis by MR 
(magnetic resonance) from reviewed records.  

The examiner commented that the veteran appeared to have 
painful motion and functional loss due to pain.  His 
incapacitating episodes are about every two weeks where he 
has to get in bed and lie on a flat surface for a day or two.  
The veteran did not have neurologic deficit.  The examiner 
further commented that the veteran would have additional 
limitation in his back upon repetitive use, his additional 
limitation during flare-ups requires him to be in bed, and he 
has back spasms and a little weakness.  

In reviewing the evidence of record, the Board finds that the 
veteran does not satisfy the necessary criteria, under either 
the old or the revised schedular ratings for disorders of the 
spin, for a compensable evaluation for spinal stenosis prior 
to December 30, 2004.  The competent medical evidence showed 
full range of thoracolumbar motion without pain.  

The first objective evidence of functional loss of the spine 
is the December 30, 2004, private treatment report which 
notes painful motion and limitation of motion.  Thus, under 
the schedular criteria for rating disorders of the spine as 
in effect prior to September 26, 2003, in view of Deluca, 8 
Vet. App. at 204-207 and 38 C.F.R. §§ 4.40, 4.45, the Board 
finds that no more than slight limitation of motion of the 
lumbar spine has been demonstrated so as to warrant an 
increased rating of 10 percent disabling from December 30, 
2004, to July 20, 2006.  However, inasmuch as moderate 
limitation of motion of the lumbar spine and muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position is not shown prior to July 
21, 2006, an increased evaluation in excess of 10 percent 
disabling is not warranted under the schedular criteria as in 
effect prior to September 26, 2003.  Similarly, inasmuch as 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis is not 
show, a schedular rating in excess of 10 percent disabling 
from December 30, 2003, to July 20, 2006, is not warranted 
based on the revised criteria for the evaluation of disorders 
of the spine.  

However, the July 21, 2006, report of VA examination reflects 
that range of motion testing demonstrated forward flexion 
limited to 45 degrees.  Accordingly, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees is shown and an increased rating of 20 
percent disabling effective from July 21, 2006, is warranted.  
However, inasmuch as severe limitation of motion and severe 
symptoms, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion are not shown, an 
increased rating in excess of 20 percent disabling from July 
21, 2006, is not warranted under Diagnostic Codes 5292 and 
5295 as in effect prior to September 26, 2003.  Similarly, 
inasmuch as forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine is not demonstrated, an increased rating 
in excess of 20 percent disabling from July 21, 2006, is not 
warranted under the revised schedular criteria.  

Additionally, inasmuch as the examination reports reflect 
that the veteran has never been ordered by a physician to 
remain in bed during the previous twelve month period, the 
July 2006 examination report includes a finding of no 
neurologic deficit, and there is no evidence of 
intervertebral disc or radicular pathology, the Board finds 
that an increased rating is not warranted under either the 
prior rating criteria for intervertebral disc disease or the 
amended rating criteria for intervertebral disc syndrome 
based on incapacitating episodes.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as shown on VA examination reports reflect 
consideration of pain.  

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected spinal stenosis.

In sum, although the evidence clearly shows that the veteran 
suffers impairment due to his spinal stenosis, the 
preponderance of the evidence is against a finding that the 
criteria for a ratings in excess of the staged ratings 
presently assigned are warranted under either the old or 
revised regulations applicable to the evaluation of the 
disorder of the spine.  

The Board is aware of the veteran's contention that the 
schedular evaluations presently in effect for his status post 
right rotator cuff repair, right plantar fasciitis, and 
spinal stenosis inadequately reflect the level of disability 
associated with these disorders.  However, without any 
medical experience, the Board must find that his opinions 
have very limited probative value and are clearly outweighed 
by the medical evidence and facts cited above.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.

In conclusion, the Board finds that the preponderance of the 
evidence is against disability ratings in excess of the 
staged ratings presently assigned for the veteran's status 
post right rotator cuff repair, right plantar fasciitis, and 
spinal stenosis.  

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in August 2002 and provided 
to the appellant prior to the February 2003 rating decision 
on appeal satisfies the duty to notify provisions as this 
letter discusses the criteria with respect to the appellant's 
original service connection claim.  

The Board emphasizes that this appeal arises from the initial 
rating assigned when the RO awarded service connection, such 
that the original letter refers to the requirements for 
establishing service connection.  There is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating or an earlier effective date 
after an initial award of service connection, if proper VCAA 
notice for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  
Therefore, the veteran has been provided adequate notice and, 
inasmuch as the effective dates of service connection for the 
claimed disorder and schedular ratings for plantar fasciitis 
and spinal stenosis were in accordance with pertinent 
regulations and increased staged ratings for status post 
right rotator cuff repair have been granted as noted above, 
there can be no possibility of prejudice.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service, private, and VA medical records as well as a copy of 
his VA examination reports.  He has also submitted lay 
evidence in the form of his written communications and 
hearing testimony and his claims have been remanded to fully 
comply with the duties to assist and notify.  Thus, the 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claims decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims, as cited 
above.  The veteran underwent VA examinations in January 2003 
and July 2006 to evaluate these conditions.  While additional 
attempts to obtain information can always be undertaken, in 
light of the record, the Board finds that such an additional 
attempt, in light of the extensive efforts already performed 
in this case, can not be justified.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.


ORDER

An increased initial rating of 10 percent for service-
connected status post right rotator cuff repair from July 1, 
2002, to December 29, 2004, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.

An evaluation in excess of 10 percent disabling from December 
30, 2004, to July 20, 2006, for status post right rotator 
cuff repair is denied.  

An increased evaluation of 20 percent disabling for service-
connected status post right rotator cuff repair from July 21, 
2006, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

An initial compensable evaluation from July 1, 2002, to July 
20, 2006; and in excess of 10 percent disabling from July 21, 
2006, for right plantar fasciitis is denied.  

An initial compensable evaluation from July 1, 2002, to 
December 29, 2004; in excess of 10 percent disabling from 
December 30, 2004, to July 20, 2006; and in excess of 20 
percent disabling percent from July 21, 2006, for spinal 
stenosis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


